A. J. WALKER, C. J.—
Section 1180 of the Code declares it to be a misdemeanor for any person to engage in any horse-race along or across any public road; and section 3074 expressly prescribes, that misdemeanors are, unless some other express provision is made by law, indictable offenses. The Code does not prescribe any punishment for the offense of horse-racing along or across the public road; and it is argued, that because no punishment is annexed to the offense, none ean be inflicted upon the accused. We do not so understand the law. The authorities fully sustain the proposition, that where the statute prohibits an act, and declares it a misdemeanor, the offense is indictable, and punishable asa common-law misdemeanor.—Code, § 3301; 1 Bishop on Cr. L. § 349; 1 Archbold, 2.
The judgment of the court below is affirmed.